       Case 2:16-cr-00631-DAK-PMW Document 129 Filed 10/11/18 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT FOR
                                THE DISTRICT OF UTAH


  UNITED STATES OF AMERICA,                                 (PROPOSED) STIPULATED
                                                               PRETRIAL ORDER
            Plaintiff,

  v.

  AARON MICHAEL SHAMO, et. al.,                             Case No. 2:16-CR-00631 DAK

            Defendant.                                      Judge Dale A. Kimball



         A final pretrial conference and pre-admission hearing is scheduled for the above-listed

 matter on January 09, 2019, through January 11, 2019. This case is set for a 3-week trial to

 begin on January 22, 2019, at 8:00 a.m.

            Counsel are instructed as follows:

       1.        Court Imposed Deadlines. None of the dates herein may be altered by

stipulation of the parties without the further order of the Court and good cause shown. The

dates herein specifically correspond to the current trial date of January 22, 2019.

         2.      Witness and Exhibit Lists. The parties shall exchange complete Witness and

Exhibit Lists by November 26, 2018.

         3.      Expert Witness Notice. The parties shall exchange all Notice of Experts by

November 26, 2018.

         4.      Discovery. The Government must finalize and produce all outstanding discovery

by November 19, 2018. This duty to produce all outstanding discovery excludes production of

any and all Brady/Giglio material, which shall be due December 8, 2018.


                                                   1
       Case 2:16-cr-00631-DAK-PMW Document 129 Filed 10/11/18 Page 2 of 3




         5.        Pretrial Motions. All pretrial motions must be fully briefed by January 2, 2019,

so the Court may address them at the Pre-admission Hearing currently scheduled for January 9-

11, 2019. This includes any Speedy Trial Act Motions. As such, initial motions are due

December 15, 2018. Memoranda in opposition are due December 29, 2018. Reply memoranda

are due January 2, 2018.

         6.        Jury Instructions. The parties shall exchange proposed Jury Instructions by

January 2, 2019. The parties should then confer in order to agree on a single set of instructions

to the extent possible.

         7.        Verdict Form. The parties shall exchange proposed Verdict Forms by January

2, 2019. The parties should then confer in an attempt to agree on a single set of Proposed

Verdict Forms.

         8.        Pretrial Submissions. The parties shall submit the following to the Court:

              a.    Jury Pool Survey Questionnaire. The parties shall submit to the Court
                    requested survey questions to be sent to the pool of prospective jurors by
                    November 21, 2018.
              b.    Proposed Jury Instructions. The parties shall submit a single set of joint
                    proposed jury instructions to the Court by January 7, 2019. The parties shall
                    each submit a set of proposed jury instructions for any instructions not
                    stipulated to as well as any objections to the other party’s proposed jury
                    instructions to the Court by January 7, 2019.
              c.    Proposed Voir Dire Questions. The parties shall submit proposed Voir Dire
                    Questions to the Court by January 7, 2019.
              d.    Proposed Verdict Form. The parties shall submit a single set of joint proposed
                    verdict forms to the Court by January 7, 2019. The parties shall each submit a
                    set of proposed verdict forms for any forms not stipulated to as well as any
                    objections to the other party’s proposed verdict forms to the Court by January
                    7, 2019.


                                                     2
Case 2:16-cr-00631-DAK-PMW Document 129 Filed 10/11/18 Page 3 of 3




DATED this ____day of October, 2018.

                                           BY THE COURT


                                           ____________________________________
                                           Dale A. Kimball
                                           United States District Court Judge




                                       3
